DAVIDSON, Judge.
This is a case of robbery by assault; the punishment, fifteen years’ confinement in the State penitentiary.
Shirley Burgins, James Jones, and the appellant were jointly indicted and tried for-the robbery of Lee Harris. Only the appellant has appealed from the conviction.
No bills of exception accompany the record. The injured party positively identified appellant as one of four men who robbed him of.$55.00, as alleged in the indictment.
*562The evidence supports the jury’s conclusion.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.